DETAILED ACTION
	This Office action is responsive to communication received 07/08/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9, 11 and 13-20 are allowable over the prior art references of record because the prior art does not show, suggest or otherwise render obvious the specific combination of a golf club head including a body with a striking face, toe and heel ends, a sole, a skirt and a trailing edge; a first component comprising the striking face, a striking face return and a rear extension and having a first density, with a crown brace (independent claim 1) or with a plurality of crown braces (independent claim 17) attached to the striking face return and the rear extension, with the rear extension further including a weight channel; a second component with a second density being less than the first density; the striking face return and the rear extension extending as specifically claimed along with a first component mass being a specific percent in comparison to a mass of the golf club head; and further including the weight channel being configured to receive a moveable weight; the weight channel further comprises a mounting wall comprising three threaded apertures; the three threaded apertures comprises a toe-side threaded aperture, a center threaded aperture, and a heel-side threaded aperture; the center threaded aperture is located at a center point of a length of the mounting wall.  Here, the specific, claimed locations of the threaded apertures are located and configured to enable a movable weight to be located in one of three weight positions within the channel in the rear extension, specifically at the center positioned aperture so as to offer no fade or bias, at the toe-side positioned aperture so as to offer a fade bias and at the heel-side positioned aperture so as to offer a draw bias, as set forth in paragraphs [00249] and [00250] of the specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711